Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 

	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-5, 12-16, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-11, 16 and 21 of Patent No. US 10,806,012.
Below is the table of comparison between claims in cases involved in this double patenting rejection.
Differences are underlined. 

Subject Application Claim Text 
Application # 17/068,680  (hereafter ‘680)
Conflicting Patent Claim Text
US Patent # 10,806,012 (hereafter ‘012)
1. Method for operating a network of luminaires, the method including the steps of: - providing a network of luminaires comprising a plurality of luminaires with a plurality of control modules, wherein the plurality of control modules comprises a first control module comprising a long-range communication module and a short-range communication module, and a second control module comprising a long-range communication module and a short-range communication module; - providing at least one server reachable via the long-range communication modules of the first and second control module; - setting up the network by dividing the plurality of control modules into at least one group of control modules; - selecting the first control module of the plurality of control modules as the group controller of a group of the at least one group; - forming a short-range network of further control modules within each group, the further control modules in each group communicating with one another and with their group controller by means of short-range communication modules; - transmitting, in a normal operating state of the network, from the group controller to the server, at least one of: environmental, luminaire and control module information, and at least one of environmental, luminaire and control module information received from the further control modules via the short-range communication module; and - upon failure of the first control module, selecting by the server of the second control module as group controller.
1. A method for operating a network of luminaires, the method including the steps of: providing a network of luminaires comprising a plurality of luminaires, each luminaire having a control module associated therewith, each of the control modules comprising: a long-range communication module, a short-range communication module, a geo-coordinates module, and a controller, each control module being operable for providing a control output for controlling a driver of the luminaire, the control output comprising control signals for the driver of a luminous means of the associated luminaire, providing at least one server reachable via the long-range communication module, setting up the network by dividing the control modules into at least one group of control modules on the basis of at least one of: environmental, luminaire and control module information provided by the control modules, selecting one of the control modules in each group as the group controller, forming a short-range network of further control modules, within each group via the respective short-range communication modules, the further control modules in each group communicating with one another and with their group controller by means of their short-range communication modules, and transmitting, in a normal operating state of the network, from the group controller to the server, at least one of its own: environmental, luminaire and control module information, and at least one of the environmental, luminaire and control module information received from the further control modules via the short-range communication module.
16. The method according to claim 1, further comprising the steps of: defining at least one substitute group on the server side using the control strategies, changing the substitute group controller from the suspended state to the active mode if the current group controller fails.
2. The method of claim 1, wherein the first control module and the second control module each comprise a geo-coordinates module.
1. “each of the control modules comprising: a long-range communication module, a short-range communication module, a geo-coordinates module”
3. The method of claim 1, wherein the first control module and the second control module each comprise a controller for controlling a driver of the associated luminaire.
1. “each control module being operable for providing a control output for controlling a driver of the luminaire, the control output comprising control signals for the driver of a luminous means of the associated luminaire”.
4. The method of claim 1, wherein the step of setting up the network by dividing the control modules into at least one group of control modules is performed on the basis of at least one of: environmental, luminaire and control module information provided by the plurality of control modules.
1. “setting up the network by dividing the control modules into at least one group of control modules on the basis of at least one of: environmental, luminaire and control module information provided by the control modules”.
5. The method of claim 1, wherein the first and second control module each comprises at least one of a near-field communication module and a sensor.
2. The method according to claim 1, wherein each control module further comprises a near-field communication module.
3. The method according to claim 1, wherein the control modules further comprise at least one sensor.
12. The method of claim 1, further comprising, after successfully setting up a network inside the group, the step of reporting this successful set up to the server, using the group controller.
7. The method according to claim 1, further comprising, after successfully setting up a network inside the group, the step of reporting this successful set up to the server, using the group controller.
13. The method of claim 1, further comprising, after having voltage applied to the first control module, the step of operating, using the first control module, the luminaire with different brightnesses over predefined or predefinable intervals of time.
8. The method according to claim 1, further comprising, after having voltage applied to the control module, the step of operating, using the control module, the luminaire with different brightnesses over predefined or predefinable intervals of time.
14. The method of claim 1, further comprising the step of: after at least one of the control modules has been installed for the first time or installed again, receiving, in at least one of the control modules from the server, a parameter set for operating the luminaire.
9. The method according to claim 1 further comprising the step of: after at least one of the control modules has been installed for the first time or installed again, receiving, in at least one of the control modules from the server, a parameter set for operating the luminaire.
15. The method of claim 1, further comprising the steps of: - transmitting, from the server to the group controller, software, and - supplying the further control modules in a group with software updates via the software transmitted to the group controller by the server.
10. The method according to claim 1, further comprising the steps of: transmitting, from the server to the group controller, software, and supplying the control modules in a group with software updates via the software transmitted to the group controller by the server.
16. The method of claim 1, further comprising the step of: using the plurality of control modules, scanning automatically the short-range network for additional control modules which have been switched on for the first time.
11. The method according to claim 1, further comprising the step of: using the control modules, scanning automatically the short-range network for additional control modules which have been switched on for the first time.
19. A method for operating a network of luminaires, the method including the steps of: - providing a network of luminaires comprising a plurality of luminaires comprising a plurality of control modules, a control module thereof comprising a long-range communication module, a short-range communication module, a geo-coordinates module, and a controller, the control module being operable for providing a control output for controlling a driver of the associated luminaire, - providing at least one server reachable via the long-range communication module, - setting up the network by dividing the control modules into at least one group of control modules, - selecting one of the control modules in each group as the group controller, - forming a short-range network of further control modules within each group via the respective short-range communication modules, the further control modules in each group communicating with one another and with their group controller by means of their short- range communication modules, and - wherein the selection is made taking into account rules for at least one of: an availability of neighbors in the short-range network, a number of network disturbances, network changes, a change in the connection quality in the short-range network, an estimated connection cost to the long-range network provider, a communication of sensor data between adjacent groups, a latency, a failure and replacement of active group controllers, and a stabilization module for taking into account time-based attenuation.
1. A method for operating a network of luminaires, the method including the steps of: providing a network of luminaires comprising a plurality of luminaires, each luminaire having a control module associated therewith, each of the control modules comprising: a long-range communication module, a short-range communication module, a geo-coordinates module, and a controller, each control module being operable for providing a control output for controlling a driver of the luminaire, the control output comprising control signals for the driver of a luminous means of the associated luminaire, providing at least one server reachable via the long-range communication module, setting up the network by dividing the control modules into at least one group of control modules on the basis of at least one of: environmental, luminaire and control module information provided by the control modules, selecting one of the control modules in each group as the group controller, forming a short-range network of further control modules, within each group via the respective short-range communication modules, the further control modules in each group communicating with one another and with their group controller by means of their short-range communication modules, and transmitting, in a normal operating state of the network, from the group controller to the server, at least one of its own: environmental, luminaire and control module information, and at least one of the environmental, luminaire and control module information received from the further control modules via the short-range communication module.
16. The method according to claim 1, further comprising the steps of: defining at least one substitute group on the server side using the control strategies, changing the substitute group controller from the suspended state to the active mode if the current group controller fails.
21. The method of claim 1, further comprising the step of transmitting data based on sensor information and with cross-group relevance directly, by circumventing the server, to a control module in an adjacent group via the long-range network or via the short-range network, wherein optionally the data are transmitted in a different frequency band to intra-group normal operation.
18. The method according to claim 1, characterized in that data based on sensor information and with cross-group relevance is directly transmitted, while circumventing the server, to a control module in an adjacent group via the short-range network, wherein the data are transmitted in a different frequency band to intra-group normal operation.


Regarding claim 1, all limitations of the subject application '680 are included in claim 1 of the stated patent ‘012. Moreover the differences thereof about terminology such as “a plurality of luminaires with a plurality of control modules, wherein the plurality of control modules comprises a first control module comprising a long-range communication module and a short-range communication module, and a second control module comprising a long-range communication module and a short-range communication module” in claim 1 of the subject application '680 vs “a plurality of luminaires, each luminaire having a control module associated therewith, each of the control modules comprising: a long-range communication module, a short-range communication module” in claim 1 of the stated patent ‘012 would have been deemed same representation to a person skilled in the art.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. US 10,806,012 (hereafter ‘012) as applied for claim 1, and  further view of in view of Pipe-Mazo et al. (Patent No.: US 9,822,833).

Regarding claim 6, limitation of claim 1 teaches in 1 and 16 of Patent ‘012.
Patent ‘012 does not disclose the short-range network is in the form of a mesh network.
Pipe-Mazo teaches the short-range network is in the form of a mesh network (column 14, lines 63-64) “the short-range network 206 may implement a mesh network”). 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Patent ‘012 in view of Pipe-Mazo to incorporate mesh network for advantage of self-healing and implementing a reduced instruction set, allowing low power operation and/or allowing inexpensive implementation (Pipe-Mazo, column 14 line 64-column 15 line 7).

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. US 10,806,012 (hereafter ‘012) as applied for claim 19, and further in view of Wilburn al. (Patent No.: US 10,314,146 B1).

Regarding claim 6, limitation of claim 1 teaches in 1 and 16 of Patent ‘012.
Patent ‘012 does not disclose the rules are mapped and linked using an AI system.
Wilburn teaches the rules are mapped and linked using an AI system (column 3, lines 52-60, “Electrical circuit 60 can be enabled for communication with, and processing signals of, lighting dimmers, lighting control systems, building energy management systems, smart grid controls, security systems, fire life safety systems, access control systems, motion detectors, facial recognition cameras, security cameras, and energy monitoring systems. As said instruction set 1i can include fuzzy logic code and/or other forms of artificial intelligence capable of self-correction and self-expansion).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Patent ‘012 in view of Wilburn to incorporate AI for advantage of self-correction and self-expansion (Wilburno, column 3 line 60).
Allowable Subject Matter
Claims 7-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

	Claim 7-11 is objected to as being dependent upon double patenting rejection of base claim 1.

Claims 17-18 are allowed
	The following is a statement of reasons for allowance:

Regarding claim 17. the prior art fails to teach or reasonably suggest a dimmer comprising “providing an information carrier arranged on a part of said luminaire, - receiving luminaire-specific information at the information carrier, - reading the information carrier in at least one of an automated manner and triggered manner, using said near-field sensor of said control module; - linking, on the server side, the luminaire-specific information to an inventory list, the content of which can at least partially be displayed if one of the parts of the luminaire fails”, in combination with the other limitations of the claim.

Dependent claim 18 are allowed by virtue of its dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831